DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 2, 5, 7, 8, 10-15, 18, 20-23, and 25-28 are pending; claims 3, 4, 6, 9, 16, 17, 19, 24, and 29-34 previously were cancelled; claims 12-15, 18, 20-23, and 25-28 have been withdrawn; and claims 1, 2, 5, 7, 8, 10, and 11 are currently under consideration for patentability.

Election/Restrictions
Applicant’s election of Group I (claims 1, 2, 5, 7, 8, 10, and 11) in the reply filed on 21 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The Information Disclosure Statement submitted on 25 June 2020 has been acknowledged and considered by the Examiner. 

Claim Objections
Claim 10 is objected to because of the following informality. 
Claim 10 contain a minor typographical/grammatical error. 
Claim 10, line 3: Applicant is advised to change “coefficient” to “coefficients”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kushnir (US 6,508,831 B1).
Regarding claim 1, Kushnir describes a thermal control unit for controlling a patient’s temperature (col 1:5-10), the thermal control unit comprising
a fluid outlet 104 adapted to fluidly couple to a fluid supply line 244 of a thermal pad 220 (col 9:1-19), the thermal pad adapted to be wrapped around a portion of the patient’s body (figure 7)
a fluid inlet 101 adapted to fluidly couple to a fluid return line 246 of the thermal pad (col 9:1-19)
a circulation channel (figures 6, 8, fluid loop as shown) coupled to the fluid outlet and the fluid inlet (col 9:1-19)
a pump 105 for circulating fluid through the circulation channel from the fluid inlet to the fluid outlet (col 9:1-19)
a heat exchanger 315 adapted to add or remove heat from the fluid circulating in the circulation channel (col 9:46-67)
a fluid temperature sensor 370, 372 adapted to sense a temperature of the fluid (col 9:46-67)
a patient temperature probe port 364 adapted to receive patient core temperature readings from a patient temperature probe (col 9:46-67)
an auxiliary sensor port adapted to receive sensor readings from a non-temperature sensor adapted to detect a patient parameter (col 8:56-62)
a controller 94 in communication with the patient temperature probe port, the pump, the fluid temperature sensor, and auxiliary sensor port, the controller adapted to control the heat exchanger based on both the patient core temperature readings and the sensor readings from the non-temperature sensor (col 9:1-12, 46-67)
Regarding claim 8, Kushnir further describes wherein the auxiliary sensor port is adapted to receive sensor readings from a plurality of non-temperature sensors integrated into the thermal pad (col 9:1-12, when describing a “plurality of sensing devices” referred to as element 90), and the controller is further adapted to control the heat exchanger based on the sensor readings from the plurality of non-temperature sensors (col 9:1-12,46-67). 
Regarding claim 10, Kushnir further describes wherein the controller is adapted to use a first set of coefficients to control the heat exchanger when the sensor readings from the non- temperature sensor meet a first criteria and to use a second set of coefficient to control the heat exchanger when the sensor readings from the non-temperature sensor meet a second criteria (col 5:61-6:17). 
Regarding claim 11, Kushnir further describes wherein the controller uses the patient parameter to control the heat exchanger in a feedforward manner (col 5:61-6:3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kushnir in view of Kolarovic et al. (US 2002/0173696 A1).
Regarding claim 2, Kushnir describes the thermal control unit of claim 1, and Kushnir further describes that a variety of non-temperature sensors may be used with the described thermal control unit (col 5:54-60).  However, Kushnir does not explicitly disclose wherein the non-temperature sensor is a bio-impedance sensor adapted to detect electrical impedance of the patient, an ultrasonic sensor adapted to detect attenuation levels of ultrasonic waves traveling through at least a portion of the patient’s body, or a near infrared sensor adapted to detect attenuation levels of near infrared waves traveling through at least a portion of the patient’s body.  Kolarovic also describes a thermal unit for controlling a patient’s temperature ([0011]) including the use of a non-thermal ultrasonic sensor adapted to detect attenuation levels of ultrasonic waves traveling through at least a portion of the patient’s body ([0030]).  As Kolarovic is also directed towards a thermal control unit and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an ultrasonic sensor, similar to that described by Kolarovic, into the thermal control unit described by Kushnir, as doing so advantageously allows the resulting device to better monitor and respond to multiple patient parameters.  
Regarding claim 5, Kushnir describes the thermal control unit of claim 1, and Kolarovic describes wherein the non-temperature sensor is a perfusion sensor adapted to detect a patient’s blood prefusion levels (Abstract, [0012]: “…a video camera is within the definition of the term ‘sensor’ as used herein”), and the perfusion sensor is adapted to detect the patient’s blood perfusion levels at at least one of a palm or a foot of the patient (Abstract, the camera is configured for sensing skin perfusion; the Examiner respectfully submits that the camera may be repositioned or placed as desired to detect perfusion at any body part desired, the exact placement of the sensor does not change the fact that it is “adapted to” detect the patient’s blood perfusion levels).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kushnir in view of Mix et al. (US 2014/0039351 A1) and Osorio (US 2014/0275828 A1). 
Regarding claim 7, Kushnir describes the thermal control unit of claim 1, but Kushnir does not explicitly disclose wherein the controller is adapted to use the sensor readings from the non-temperature sensor to assign a Body Mass Index category to the patient, the BMI category encompassing a plurality of Body Mass Indexes.  However, Mix also describes a system to monitor patient parameters, including suggesting the use of a thermal control unit ([0210]: “if undesirable temperature conditions are detected (e.g. undue heat), an alert may be issued, and/or information regarding the alert may be forwarded to a surface controller that will cause the surface controller to take some action that mitigates the temperature condition).  Mix further describes wherein a controller is adapted to use sensor readings from a non-temperature sensor to assign a body mass index to a patient ([0212]).  Similarly, Osorio also describes a system to monitor patient parameters, in particular to determine if a patient is overheating ([0025], [0043]) or to determine a patient’s pathological sate ([0032]).  Osorio further describes assigning a body mass index category to a patient, the BMI category encompassing a plurality of body mass indexes ([0032]).  As Mix provides suggestion to incorporate a body mass index calculation into a thermal control unit and Osorio provides suggestion to use a body mass index category, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use Osorio’s description of assigning a body mass index category to a patient and Mix’s description of using the resulting body mass index category to adjust a patient’s temperature when using the thermal control unit described by Kushnir, as doing so advantageously allows the resulting device to take into account these biometric parameters when adjusting a patient’s body temperature.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792